Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an angling member” in line 1 of claim 7 and line 11 of claim 16, interpreted as a base having arms extending therefrom to contact the housing of the evaporative cooler in a rotatable manner as described in ¶ 100 of the specification as filed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0022677 A1 to Zhang in view of US Publication No. 2019/0277519 A1 to Petersen et al.

    PNG
    media_image1.png
    464
    370
    media_image1.png
    Greyscale

Zhang teaches limitations from claim 1 in fig. 1, shown above, an evaporative air cooler for cooling air, comprising: 
a housing (shown in fig. 1) defining an interior of the evaporative air cooler; 
a tank (300) positioned adjacent to a top portion of the housing (as shown), wherein the tank is configured to receive, store, and release liquid (being a water tank as described in ¶ 29); 
a mister (ultrasonic atomizing piece 400) in fluid communication with the tank, wherein the mister is configured to create a mist from the liquid (“The ultrasonic atomizing piece 400 is arranged on the top of the water tank 300, and atomizes the water in the water tank 300”, ¶ 29); 
a fan (200) configured to draw the air into the interior, wherein the air is cooled by the mist, (as taught in ¶ 29); and 
a clip  (500) coupled to the housing (as shown in fig. 1).

    PNG
    media_image2.png
    519
    441
    media_image2.png
    Greyscale

Zhang does not teach the cooler of his invention including a filter structure for absorbing the mist and contacting the air blown by the fan.  Petersen teaches in fig. 9, shown above, and in ¶¶ 18 and 19, an evaporative cooling machine in which a media pad (14), equivalent to the claimed filter, is disposed in the airstream of a fan 116 and receives water from a tank (108) to expose that water to the airstream.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhang with the filter or media pad of Petersen (as a replacement to the ultrasonic atomizing structure of Zhang or possibly as an added supplement to it) in order to hold water in the airstream for longer, allowing it to be evaporated by the air and increasing the effectiveness of the evaporative cooler while reducing the amount of water that must be provided to achieve that effect.
It is further noted that “Simple substitution of one known element for another to obtain predictable results" is set forth in MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness and in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) as an exemplary rational to support a finding of obviousness under 35 U.S.C. 103.

Regarding claim 6, Zhang does not teach the filter media being configured to be removed to be cleaned and reused and being configured to store liquid.  Petersen teaches in ¶¶ 19-20, that the media pad (14) of his invention receives and stores water to expose it to the airstream and further teaches in ¶ 24 that the “The entire media pad apparatus 10 can be removed for cleaning, such as by rinsing with clean water” as an alternative to replacement of the pad.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Zhang with the removable and washable pad of Petersen in order to reduce the expense over time to the user which would be incurred by requiring that the pad be replaced when dirty while still allowing such replacement as an option for users who prefer not to wash and reuse the media pad.

Zhang teaches limitations from claim 11 in fig. 1, shown above, the evaporative air cooler of claim 1, wherein the clip (500) is configured to removably couple the evaporative air cooler to an object (taught in ¶¶ 29 and 40 as a “clothes fixing clip” for attaching the apparatus to an article of clothing).

    PNG
    media_image3.png
    453
    391
    media_image3.png
    Greyscale

Zhang teaches limitations from claim 12 in figs. 2 and 7, shown above and below, respectively, the evaporative air cooler of claim 1, further comprising a grill (safety net cover 216) configured to removably couple to the housing (with the fan assembly 220 as shown in fig. 7).


    PNG
    media_image4.png
    429
    478
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    394
    297
    media_image5.png
    Greyscale

Zhang teaches limitations from claim 14 in fig. 5, shown above, the evaporative air cooler of claim 1, wherein the tank (300) comprises a liquid inlet (the opening 321 through which “water is poured into the box” as taught in ¶ 41) and a liquid outlet (called a “water inlet 331, through which water exits the tank 300 but enters the atomizing piece 400); 
wherein liquid enters the tank (300) through the liquid inlet (321) and exits the tank through the liquid outlet (331); and 
wherein, in response to the liquid flowing through the liquid outlet (331), the mister (400) is configured to create the mist (as taught in ¶ 41).

Zhang teaches limitations from claim 15 in fig. 5, shown above, the evaporative air cooler of claim 1, further comprising: a fan cover (of the fan portion 212, shown in fig. 5) adjacent to the fan (220). 
Zhang does not teach the air from the fan being directed toward the filter structure.  Petersen teaches in fig. 9, shown above, and in ¶¶ 18-20, an evaporative cooling machine in which a media pad (14), equivalent to the claimed filter, is disposed in the airstream of a fan (116) for receiving an airstream blown by the fan (116) to expose water absorbed by the pad (14) to that airstream.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhang with the filter or media pad of Petersen in order to hold water in the airstream for longer, allowing it to be evaporated by the air and increasing the effectiveness of the evaporative cooler while reducing the amount of water that must be provided to achieve that effect.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Petersen as applied to claim 1 above, and further in view of US Publication No. 2014/0174116 A1 to Habeebullah.

Regarding claim 2, Zhang teaches an evaporative cooling device having a water tank connected to a mister and a fan for blowing misted air toward a user to provide cooling.  Petersen teaches an evaporative cooling device in which water is sprayed over a media pad through which an airstream is blown by a fan to provide evaporative cooling.  Neither Zhang nor Petersen teaches the media pad being made of “a sponge material”.  Habeebullah teaches in ¶ 7, an evaporative cooler having a pad for absorbing water and exposing it to an airstream, the pad being “formed from Luffa sponge material”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify the apparatus of Zhang as modified by Petersen with the “Luffa sponge material” of Zhang because such a material “provides a number of advantages over the cellulosic and shredded wood fiber materials often used for such pads” including providing “optimum water absorption and evaporation for use as an evaporative cooler pad” and allowing the pad to be “treated with various antimicrobial and antifungal agents in order to reduce the propagation of such microbes and fungi in the evaporative cooler system” as taught in ¶ 7 of Habeebullah’s disclosure.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Petersen as applied to claim 1 above, and further in view of Korean Publication No. 1513836 B1 to Heung, an English language translation of which is provided with this Office Action.  All citations of paragraph numbers are directed to this translation rather than to the Korean language original document.

    PNG
    media_image6.png
    568
    392
    media_image6.png
    Greyscale

Regarding claim 3, Zhang teaches an evaporative cooling device having a water tank connected to a mister and a fan for blowing misted air toward a user to provide cooling.  Petersen teaches an evaporative cooling device in which water is sprayed over a media pad through which an airstream is blown by a fan to provide evaporative cooling.  Neither Zhang nor Petersen teaches the filter structure including a plurality of bars that form a zig-zag configuration of the filter so that the filter is positioned between air gaps formed between the bars.  Heung teaches in fig. 2, shown above, and in ¶¶ 46 and 55 a humidifier structure in which a humidifier filter element (132) is supported in between support bars (upper bars 121 and lower bars 122) which define air gaps therebetween (both horizontal gaps between the respective upper bars and the respective lower pars and vertical gaps between the upper and lower bars) through which the filter element (132) extends in a zig-zag pattern (as shown in fig. 2 and taught in ¶ 46).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Zhang with the zig-zag filter mounting structure taught by Heung because such an arrangement to increase the exposure of air to the filter medium by allowing multiple passes of the medium to contact the air stream, leading to the benefits of improved humidification and increased air throughput taught by Heung in ¶ 37.

Claims 4, 5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Petersen as applied to claim 1 above, and further in view of US Publication No. 2015/0253046 A1 to Parker et al.

Regarding claims 4 and 5, Zhang teaches an evaporative cooling device having a water tank connected to a mister and a fan for blowing misted air toward a user to provide cooling.  Petersen teaches an evaporative cooling device in which water is sprayed over a media pad through which an airstream is blown by a fan to provide evaporative cooling.  Neither Zhang nor Petersen teaches the system including a second filter coupled to a portion of the perimeter of the first and configured to absorb mist as taught in claim 4, or being in fluid communication with the first filter as taught in claim 5.  

    PNG
    media_image7.png
    673
    439
    media_image7.png
    Greyscale

Parker teaches in figs. 2 and 3, shown above, and in ¶ 36, an evaporative cooling system in which a layer of sponge (121) is provided on the periphery of an evaporative cooling medium (107b) for receiving water and distributing it into the media by gravity or capillary action as taught in claims 4 and 5.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify the apparatus of Zhang as modified by Petersen with the distribution sponge located on the periphery of the evaporative cooling media of Parker in order to promote a more even distribution of water over the media pad thus ensuring greater contact between water and air and better evaporative cooling performance.
 
Regarding the limitations of claim 19, refer to the above rejections of claims 1 and 4.

    PNG
    media_image8.png
    600
    459
    media_image8.png
    Greyscale

Regarding claim 20, Zhang does not teach the filter media being configured in a zig-zag formation and having air gaps.  Petersen teaches in fig. 1, shown above, the media pad (14) having a zig-zig pattern (the back-and-forth pattern shown in fig. 1 of the pad 14 itself) and allows air to pass therethrough (as taught in ¶ 20).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhang with the zig-zag pattern media pad of Petersen in order to allow a greater quantity of the media pad to be fit in the same space, increasing its ability to absorb water and the surface area over which that water is exposed to the airstream and thus improving the evaporative cooling performance of the system.
Regarding claim 20’s teaches of the second filter portion and the positioning thereof, refer to the above rejection of claim 5.

Claims 7-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Petersen as applied to claim 1 above, and further in view of US Publication No. 2020/0018327 A1 to Panchenko et al.

Regarding claims 7-10, Zhang teaches an evaporative cooling device having a water tank connected to a mister and a fan for blowing misted air toward a user to provide cooling and further teaches the device including a clip for securing it to an item of clothing to cool a user’s body.  Petersen teaches an evaporative cooling device in which water is sprayed over a media pad through which an airstream is blown by a fan to provide evaporative cooling.  Neither Zhang nor Petersen teaches the device including an angling member coupled to the housing and configured to rotate the housing as taught in claim 7, this rotation being either horizontal or vertical as taught in claim 8 and of 360º as taught in claim 9 and wherein the angling member is coupled to the clip as taught in claim 10.  

    PNG
    media_image9.png
    507
    541
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    216
    231
    media_image10.png
    Greyscale

Panchenko teaches a mounting assembly for a fan device in figs. 1-4 and 6, shown above, the fan (1) having a housing connected to a pair of clips (7) by a par of arms having eyelets (2) (equivalent to the claimed angling member) as taught in claim 10, the arms and the eyelets (2) allowing rotation of the fan and housing as taught in claim 7.  In the specific embodiment of fig. 6, Panchenko teaches the eyelets (2) having an axis (3) allowing for vertical rotation of the fan (about a horizontal axis) as taught in claim 8, this rotation including a range of 360º as taught in claim 9.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhang with the mounting arms and rotation axis of Panchenko in order to allow a user to direct the flow of air as desired to provide cooling to location where it is more needed or wanted to improve the user experience and the performance of the cooling device.

Zhang teaches limitations from claim 16 in fig. 1, shown above, an evaporative air cooler for cooling air, comprising: 
a housing (shown in fig. 1) defining an interior of the evaporative air cooler; 
a tank (300) positioned adjacent to a top portion of the housing (as shown), wherein the tank is configured to receive, store, and release liquid (being a water tank as described in ¶ 29); 
a mister (ultrasonic atomizing piece 400) in fluid communication with the tank, wherein the mister is configured to create a mist from the liquid (“The ultrasonic atomizing piece 400 is arranged on the top of the water tank 300, and atomizes the water in the water tank 300”, ¶ 29); 
a fan (200) configured to draw the air into the interior, wherein the air is cooled by the mist, (as taught in ¶ 29); and 
a clip  (500) coupled to the housing (as shown in fig. 1).
Zhang does not teach the cooler of his invention including a filter structure for absorbing the mist and contacting the air blown by the fan.  Petersen teaches in fig. 9, shown above, and in ¶¶ 18 and 19, an evaporative cooling machine in which a media pad (14), equivalent to the claimed filter, is disposed in the airstream of a fan 116 and receives water from a tank (108) to expose that water to the airstream.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhang with the filter or media pad of Petersen (as a replacement to the ultrasonic atomizing structure of Zhang or possibly as an added supplement to it) in order to hold water in the airstream for longer, allowing it to be evaporated by the air and increasing the effectiveness of the evaporative cooler while reducing the amount of water that must be provided to achieve that effect.
It is further noted that “Simple substitution of one known element for another to obtain predictable results" is set forth in MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness and in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) as an exemplary rational to support a finding of obviousness under 35 U.S.C. 103.
Regarding claims 16 and 17, Neither Zhang nor Petersen teaches the device including an angling member coupled to the housing and to the clip and configured to rotate the housing as taught in claim 16, this rotation being either horizontal or vertical as taught in claim 8 and of 360º as taught in claim 9 and wherein the angling member is coupled to the clip as taught in claim 10.  Panchenko teaches a mounting assembly for a fan device in figs. 1-4 and 6, shown above, the fan (1) having a housing connected to a pair of clips (7) by a par of arms having eyelets (2) (equivalent to the claimed angling member) as taught in claim 16, the arms and the eyelets (2) allowing rotation of the fan and housing, and with particular regard to fig. 6, Panchenko teaches the eyelets (2) having an axis (3) allowing for vertical rotation of the fan (about a horizontal axis) as taught in claim 17.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhang with the mounting arms and rotation axis of Panchenko in order to allow a user to direct the flow of air as desired to provide cooling to location where it is more needed or wanted to improve the user experience and the performance of the cooling device.

Regarding the limitations of claim 18, refer to the above rejection of claim 11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Petersen as applied to claims 1 and 12 above, and further in view of US Patent No. 5,034,033 to Alsup, Jr. et al.

Regarding claims 13, Zhang teaches an evaporative cooling device having a water tank connected to a mister and a fan for blowing misted air toward a user to provide cooling.  Petersen teaches an evaporative cooling device in which water is sprayed over a media pad through which an airstream is blown by a fan to provide evaporative cooling.  Neither Zhang nor Petersen teaches the system including a safety interlock configured to prevent operation of the evaporative cooling if the filter or fan grill is removed from the housing.  Alsup teaches in col. 1, lines 40-51 and in claim 10 of his invention, an air handling device including a lid and filter, and further including an “interlock switch means” which prevents operation of the device by disabling the power supply when the lid is removed or when the filter is absent even if the lid is in place.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify the apparatus of Zhang as modified by Petersen with the interlock switch of Alsup, applying it to equivalent elements of the system of Zhang/Petersen including the housing, fan cover and grill, and the filter/media pad in order to ensure that the device is properly assembled to provide effective and safe operation and that the user cannot come into contact with working elements of the device while it is in operation, preventing potential harm to the user and damage to the system.

Response to Arguments
Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive.

Applicant argues on pg. 6 of the reply that claims 2-15, 17-18, and 20 as amended overcome the objections thereto set forth in the Non-Final Rejection of 15 August 2022 based on the capitalization of the word “claim”.
In response, examiner agrees and this objection has been withdrawn.

Applicant argues on pp. 6-8 of the reply that the combination of Zhang and Petersen represents “improper piecemealing” and would not result in the claimed invention because Zhang teaches a device using an ultrasonic atomizing element and would thus not need the wetted filter material of Petersen to humidify a flow of air and argues particularly on pg. 9 of the reply that this combination “would render Zhang unsuitable for its intended purpose”.
In response, examiner disagrees.  The combination of Zhang and Petersen may arrive at the claimed combination in one of two ways, by substitution or by supplementation.  
In the case of substitution, the humidifying structure of Petersen is substituted in place of the ultrasonic element of Zhang.  In this case, the system operates according to the principle of operation of Petersen (contacting an airstream with a wetted element) in the form factor of Zhang.  As such a device would operate according to the principles shown to be functional in Petersen, such a device would not be “unsuitable for its intended purpose” as applicant alleges.
In the case of supplementation, the humidifying structure of Petersen is added to the system of Zhang in addition to Zhang’s own ultrasonic element.  The ultrasonic element remains functional according to the principles taught by Zhang, but may also operate according to the principles taught by Petersen if such an operation is deemed useful, either in place or in addition to the operation of Zhang.  (For example, if the air is too humid to accept all of the mist created by the ultrasonic device of Zhang, the absorbent filter of Petersen allows excess mist to be held and released over time, even if the ultrasonic element is later stopped, increasing the humidifying effect through the combination of the technologies.)  With regard to applicant’s allegation of “piecemealing”
Further, in response to applicant’s allegation of “improper piecemealing”, applicant has not identified how the combination of Zhang and Petersen is improper besides the fact that the systems are structurally different.  Examiner has identified (both in the rejection of the claim 1 and in this response to applicant’s arguments) benefits which might motivate one of ordinary skill in the art to combine the teachings of the cited references and applicant has not argued against these motivations except in noting the differences between the references, without arguing that they would be incompatible or that one could not be improved with features from the other.  For these reasons, this argument is not found to be persuasive.

Applicant argues on pg. 8 that the various dependent claims are non-obvious for the same reasons set forth with regard to the independent claims in general and to claim 1 in particular.
In response, examiner disagrees and directs applicant’s attention to the response presented above to the arguments with regard to claim 1.

Applicant argues on pg. 8 that claim 3 as amended recites features not previously presented and that these features are supported in the original disclosure.
In response, examiner agrees but directs applicant’s attention to the new grounds of rejection of claim 3 set forth above in which Heung is presented to teach the limitations added by amendment.

Conclusion
Examiner notes that in the rejection of claim 20 in the Non-Final Rejection of 15 August 2022, attention was drawn to the rejection of claim 5 which included the same limitations with regard to the second filter.  This rejection failed to address the limitations of the filter being configured in a zig-zag formation and defining air-gaps (features present in the original version of claim 3 in addition to claim 20).  Although these features were present in the prior art previously applied in rejecting claim 20, the manner in which the prior art demonstrated these features was not clearly identified by the examiner.  For this reason, an expanded explanation of the rejection of claim 20 is presented in this Office Action and for this reason, this action is NOT made Final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763
16 December 2022                                                                                                                                                                                             

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763